UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C.20549FORM 8-KCURRENT REPORTPursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 26, 2010 Finlay Enterprises, Inc. (Exact name of registrant as specified in its charter) Delaware 0-25716 13-3492802 (State or other jurisdictionof incorporation) (CommissionFile Number) (IRS EmployerIdentification No.) 529 Fifth Avenue, New York, New York 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (212) 808-2800 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01. RegulationFD Disclosure On February 26, 2010, Finlay Enterprises, Inc. (the “Registrant”) and a wholly-owned subsidiary of the Registrant, Finlay Fine Jewelry Corporation (together with the Registrant, the “Debtors”) filed their unaudited monthly operating report for the fiscal month ended January 30, 2010 (the “Monthly Operating Report”), with the United States
